DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment to claims filed 8/24/2020. Claims 1-17 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit configured to” in claims 1, 2, 7, -10, 12-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are directed to the abstract idea of data conversion. More specifically, in claim 1, “converting data” is what is deemed the abstract idea. The Examiner notes, data conversion can be performed mentally, or on a piece of paper, written onto a computer screen, and based off of emotions or other parameters. Furthermore, the applicant seeks to tie up the judicial exception, wherein any and all data across any and all subjects and fields are within the scope of the claims, or even scores of fields found in the broad language field, for conversion. The parameter gauge and adjustment of the parameter does not introduce the required scope nor practical application in order to overcome the second prong analysis of the claims. The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than: recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea, such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The dependent claims fail to overcome the 35 U.S.C. 101 rejection directed towards independent claim 1 as discussed above, and thus, are also directed towards non-statutory subject matter (see Federal Register, Vol. 79, No. 241, December 16, 2014, Page 74624; and Alice Corp., 134 S. Ct. at 2359; and Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed Cir. 2014)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McEvilly et al. (McEvilly, US 2006/0069728).
As per claim 1, McEvilly teaches a data conversion system comprising:
an acquisition unit configured to acquire first data (Figs. 1, 3, paragraphs [0061, 0083-0086]-his composed message input by a subject as the acquired data, and corresponding system and configuration thereof and hereinafter); 
a conversion unit configured to convert the first data into second data based on a conversion parameter to be determined by reference data related to a subject (ibid-see above system, and paragraphs [0051-0054, 0061-0070], see paragraph [0070]-his “message…converted discussion); and
an output unit configured to output the second data (ibid-see his sent message from his communication device to recipient device, paragraphs [0016, 0017]). 
As per claim 2, McEvilly teaches the data conversion system of claim 1, further comprising a parameter output unit configured to output the conversion parameter (ibid-paragraph [0051, 0066-0068]-his sliding scale of conversion parameters, output to the user/subject).
As per claim 3, McEvilly teaches the data conversion system of claim 1, wherein at least one of the first data or the second data is language data (ibid-see paragraphs [0051-0054, 0062]-his language data conversion, formal to informal, vice-versa and multiple other language conversion elements).
As per claim 4, McEvilly teaches the data conversion system of claim 3, wherein the first data and the second data are language data of the same classification (ibid-see his language to same language conversion).
As per claim 5, McEvilly teaches the data conversion system of claim 3, wherein the first data and the second data are language data of mutually different classifications (ibid-paragraph [0074]-as his conversion to a second language, different from the first).
As per claim 6, McEvilly teaches the 6. (Currently Amended) The data conversion system of claim 1, wherein at least one of the first data or the second data is music data (ibid, paragraph [0057, 0058]-his audio greeting as music data).
As per claim 7, McEvilly teaches the data conversion system of claim 1, further comprising an operating unit configured to receive an operating signal representing an operating command entered by a person (ibid, paragraphs [0066-0068]-his user scroll and enter/selection command for adjusting conversion parameter); and
an adjustment unit configured to adjust the conversion parameter in accordance with the operating signal (ibid).
As per claim 9, McEvilly teaches the data conversion system of claim 1, further comprising an automatic adjustment unit configured to automatically adjust the conversion parameter (ibid-see paragraph [0051, 0065-0067]-conversion parameter for the styles adjusted automatically based on multiple factors, including but not limited to GPS, motion, sensors, etc.).
As per claim 11, McEvilly teaches the data conversion system of claim 1, wherein the conversion parameter includes multiple items (ibid-see also paragraph [0062]-his multiple conversion styles for selection).
As per claim 12, McEvilly teaches the data conversion system of claim 11, wherein 
the conversion unit is configured to convert the first data into the second data by collectively using all of the multiple items of the conversion parameter at a time (ibid-paragraph [0067]-all conversion styles applied to the message at a time).
As per claim 13, McEvilly teaches the data conversion system of claim 11, wherein the conversion unit is configured to convert the first data into the second data by sequentially using one of the multiple items of the conversion parameter after another (ibid-see paragraph [0052]-as his sequential conversion using sequence of parameters).
As per claim 14, McEvilly teaches the data conversion system of claim 1, further comprising a selection unit configured to select the conversion parameter for use in conversion by the conversion unit from a plurality of potential parameters associated one to one with a plurality of potential subjects, the subject being determined to be any one of the plurality of potential subjects (ibid-paragraph [0062, 0051-0054]-as his plurality of conversion parameters and plurality of users/subjections and recipients with corresponding one to one parameters, each selectable user as potential subjects).
As per claim 15, McEvilly teaches the data conversion system of claim 1, wherein the conversion unit is configured to perform:
first conversion processing of converting the first data into standard data that has been standardized (ibid-paragraph [0052]-as his standardized/normalized text conversion); and
second conversion processing of converting the standard data into the second data based on the conversion parameter (ibid-his conversion parameter after standardization, including all styles as discussed above, see claim 1, and those found in paragraph [0052]).
As per claim 16, claim 16 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that McEvilly teaches a data conversion method comprising acquiring first data (ibid-see claim 1, corresponding and similar limitation, paragraph [0055]-his process/method, his claim 21); and
converting the first data into second data based on a conversion parameter to be determined by reference data related to a subject and outputting the second data (ibid-see claim 1, corresponding and similar limitation). 
As per claim 17, McEvilly teaches a program designed to cause a computer system to perform the data conversion method of claim 16 (ibid-see claim 16, paragraphs [0084, 0085]-his software for execution of the processes/method).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McEvilly as applied to claim 8 above, and further in view of Kimoto (US 2013/0211565).
As per claim 8, McEvilly teaches the data conversion system of claim 7, but lacks explicitly teaching that which Kimoto teaches wherein the operating unit is configured to receive the operating signal generated by an operation of moving a position of a cursor on a parameter gauge representing, by a cursor position, the conversion parameter displayed on a display unit (Fig. 8A-8C-his style, mood/emotion adjustment gauge for corresponding parameters cursor for operation thereof).  
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of McEvilly and Kimoto to combine the prior art element of a sliding scale for adjusting conversion parameters as taught by McEvilly with the parameter gauge display for adjusting output parameters as taught by Kimoto as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be allowing a user to output variable sliding scale(s) of selected parameters, and more intuitively modify the parameters (ibid-McEvilly-sliding scale discussion, Kimoto paragraph [0109]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McEvilly as applied to claim 9 above, and further in view of Young et al. (Young, US 10,817,316).
As per claim 10, McEvilly teaches the data conversion system of claim 9, but lacks explicitly teaching that which Young teaches wherein the automatic adjustment unit is configured to adjust the conversion parameter according to emotion information representing a person’s emotions (C.1 line 51-59-his information conversion parameter, altered based on tracked user mood/emotion).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of McEvilly and Young to combine the prior art element of a sliding scale for adjusting conversion parameters as taught by McEvilly with the automatic and dynamic adjustment of a parameter for output text as taught by Young as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be allowing a user to output variable sliding scale(s) of selected parameters, and more intuitively modify the parameters using preferences or user context/mood (ibid-McEvilly-sliding scale discussion, Kimoto paragraph [0109], Young).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
10/21/2022